DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The features such as “irremovably secures” were not described in the specification.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-12, 15-18, 20-21, 23 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weidenhaupt et al. (2006/0004303).
Regarding claim 1, Weidenhaupt discloses a performance sensing system (see fig.1, element 12, paragraphs [0005], [0031] and its description), comprising: a housing defining an electronic module receiving chamber, wherein the electronic module receiving chamber is asymmetrical in at least one respect (see fig.2, 704/14 paragraphs [0006], [0037] and its description; an electronic module received in the chamber, wherein the electronic module provides data relating to at least one physical or physiological parameter associated with a performance, and wherein the electronic module is structured such that it will fit into the housing in a single orientation with respect to the housing (see fig.2, elements 12, 704/14 paragraphs [0001-0005], [0025], [0037], [0040] and its description); a system for securing the electronic module in the chamber (see fig.2, 12, 704/14, paragraph [0037] and its description; and a system for securing the housing to another object (see fig.1, element 602,  paragraphs [0034-0035], [0038], fig.3 and its description).
Regarding claim 2, Weidenhaupt further discloses a power source for providing power to the electronic module (see paragraph [0028], [0032], [0037] and claim 15 of this prior art).
Regarding claim 3, Weidenhaupt further discloses 3 the power source is engaged with the electronic module (see paragraph [0028], [0032], [0037] and claim 15 of this prior art).
Regarding claim 4, Weidenhaupt further discloses the power source is engaged with the housing, and wherein the electronic module is in electrical communication with the power source via the housing (see paragraph [0028], [0032], [0037] and claim 15 of this prior art).
Regarding claim 5, Weidenhaupt further discloses a data transmission system for transmitting data relating to the physical or physiological parameters from the electronic module (see fig.3, element 14, 16, paragraphs [0031-0032], [0038] and it description); and a data processing system for receiving the data from the data transmission system (see fig.3, element 14, 16, paragraphs [0031-0032], [0038] and it description).
Regarding claim 6, Weidenhaupt further discloses the data transmission system is engaged with the electronic module (see fig.3, element 14, 16, paragraphs [0031-0032], [0038] and it description).
Regarding claim 7, Weidenhaupt further discloses the data transmission system is engaged with the housing, and wherein the electronic module is in electrical communication with the data transmission system via the housing (see fig.3, element 14, 16, paragraphs [0031-0032], [0038] and it description).
Regarding claim 8, Weidenhaupt further discloses the data processing system is remote from the housing and the data transmission system includes a wireless transmission system (see fig.3, element 14, 16, paragraphs [0031-0032], [0038] and it description).
Regarding claim 9, Weidenhaupt further discloses data processing system is sized and shaped so as to be carried by a user of the performance sensing system during the performance being sensed (see fig.3, elements 14, 16, paragraphs [0032], [0038] and it description).
Regarding claim 10, Weidenhaupt further discloses the data processing system includes a wrist band for securing the data processing system to a user’s wrist. (see fig.3, elements 12, 14, paragraphs [0034-0035], [0040] and its description)
Regarding claim 11, Weidenhaupt further discloses the data processing system includes a display device for displaying information derived, at least in part, from the data transmitted from the electronic module (see fig.1, element 406, paragraph [0036] and its description).
Regarding claim 12, Weidenhaupt further discloses the data processing system includes a display device for displaying information derived, at least in part, from the data transmitted from the electronic module (see fig.1, element 406, paragraph [0036] and its description).
Regarding claim 15, Weidenhaupt further discloses the system for securing the electronic module in the chamber includes a cover element engaged with the housing, and wherein the cover element extends across the chamber (see fig.3, element 14, paragraphs [0008], [0034], [0081-0082] and its description).
Regarding claim 16, Weidenhaupt further discloses the system for securing the electronic module in the chamber includes a retaining device engaged with the housing that extends at least partially across the chamber (see fig.3, element 14, paragraphs [0008], [0034], [0081-0082] and its description).
Regarding claim 17, Weidenhaupt further discloses the system for securing the electronic module in the chamber includes a fastener for holding the electronic module in place with respect to the housing (see fig.3, element 14, paragraphs [0008], [0034], [0081-0082] and its description).
Regarding claim 18, Weidenhaupt further discloses at least a portion of the system for securing the electronic module in the chamber directly engages the electronic module (see fig.3, element 14, paragraphs [0008], [0034], [0081-0082]  and its description).
Regarding claim 20, Weidenhaupt further discloses the system for securing the housing to another object includes a belt, band, or lace member engaged with the housing (see fig.3, element 14, paragraphs [0008], [0034], [0081-0082] and its description).
Regarding claim 21, Weidenhaupt further discloses the system for securing the housing to another object includes at least one opening or recess for receiving a band, belt, or lace member (see fig.3, element 14, paragraphs [0008], [0034], [0081-0082] and its description).
Regarding claim 23, Weidenhaupt further discloses the system for securing the housing to another object removably secures the housing to the object (see fig.3, element 14, paragraphs [0008], [0034], [0081-0082] and its description).
Regarding claim 25, Weidenhaupt further discloses the system for securing the electronic module in the chamber removably secures the electronic module in the chamber (see fig.3, element 14, paragraphs [0008], [0034], [0081-0082] and its description).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidenhaupt et al. (2006/0004303) in view of Case JR. (2007/02473306).
Regarding claim 13, Weidenhaupt discloses all the subject matter described above. Except for the electronic module provides data relating to at least one of location, movement speed, or movement distance. However, Case JR. discloses a footwear product including data transmission capabilities comprising the electronic module provides data relating to at least one of location, movement speed, or movement distance (see fig.1, element 104, fig.2A, element 208, paragraph [0042], [0061] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Case JR.’s location, movement speed, or movement distance in order to improve the use of the wireless device.
Regarding claim 14, Case JR. further discloses the electronic module is a speed and distance sensor (see fig.1, element 104, fig.2A, element 208, paragraph [0042] and its description).
Regarding claim 19, Case JR. further discloses system for securing the electronic module in the chamber includes a member that extends into a recess, opening, or groove defined in the electronic module (see fig.1, element 104, paragraph [0039] and it description).

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647